Citation Nr: 0218126	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-06 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

The claimant is the deceased veteran's spouse.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran died on January [redacted], 2001 of anaplastic 
astrocytoma.  

3.  At the time of the veteran's death, service-connection 
was not in effect for any disability.  No service 
connection claim was pending at that time.  

4.  The veteran's brain tumor was first shown many years 
after his service.  

5.  There is no competent evidence of record showing that 
anaplastic astrocytoma or any tumor affecting the brain is 
related in anyway to the veteran's period of service, 
including as a result of exposure to Agent Orange.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 
3.307, 3.309, 3.312 (2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating action dated in May 2001, the letter regarding 
the VCAA in May 2001, the statement of the case (SOC) 
dated in June 2001, the hearing transcript dated in 
October 2001, and the supplemental statement of the case 
(SSOC) dated in December 2001, the RO provided the 
appellant with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate 
his claims.  In addition, the May 2001 letter explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties 
to secure evidence, and asked the veteran to submit or 
authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
duty provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
pertinent private medical records and pathology reports, 
and statement by the appellant.  The appellant has not 
authorized VA to obtain any additional private evidence.  
The Board finds that the duty to assist the appellant with 
the development of her claim is satisfied.  38 U.S.C.A. § 
5103A (West Supp. 2002).  

Finally, the appellant has had ample opportunity to 
present evidence and argument in support of her appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Analysis

The appellant maintains that she is entitled to service 
connection for the cause of the veteran's death because 
she believes that the brain tumor that caused her 
husband's demise was related to service either directly or 
from exposure to Agent Orange.  See personal hearing 
transcript (T.), October 2001, at 2.  She stated that the 
veteran was present in Vietnam at the time "Super Orange" 
was used and it is her belief that certain symptoms the 
veteran experienced over the years attributed to his 
ultimate death by brain tumor.  The appellant also 
submitted significant literature on the subject of 
exposure to Agent Orange and its association with the 
development of brain tumors.  

Generally, the prevailing law dictates that compensation 
may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.5(a) (2002).  A veteran's death is service 
connected if the death resulted from a disability incurred 
or aggravated in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a). 

Service connection may be granted for identifiable 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  In addition, 
certain diseases, such a malignant tumor or a brain tumor, 
may be presumed to have been incurred in service if it is 
manifested to a degree of 10 percent within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  
Further, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d).  

VA regulations provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive 
service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). Presumptive service connection for these 
disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2001).  The regulations, 
however, do not provide for presumptive service connection 
for astrocytoma, otherwise known as a brain tumor, which 
was the cause of the veteran's death.

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not 
warranted for: hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone cancer; breast cancer; female 
reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination 
dysfunction; chronic peripheral nervous system disorders; 
metabolic and digestive disorders (other than diabetes 
mellitus); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tumors; brain tumors; and, any 
other condition for which the Secretary has not 
specifically determined a presumption of service 
connection is warranted. See Notice, 64 Fed. Reg. 59232 
(1999).

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis.  The Court has held that when a 
disease is first diagnosed after service but not within 
the applicable presumptive period, service connection may 
nonetheless be established by evidence demonstrating that 
the disease was in fact incurred in service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this case, the Board has determined that the appellant 
is not entitled to service connection for the cause of the 
veteran's death for the reasons and bases set forth 
herein.  Pursuant to Combee, the Board has considered 
entitlement to service connection for the cause of the 
veteran's death both on the basis of exposure to Agent 
Orange and on a direct and presumptive basis. 

As noted herein, the veteran died in January 2001.  The 
death certificate lists the cause of death as anaplastic 
astrocytoma (brain tumor).  The interval between the onset 
of the veteran's disease and his death is noted as 40 
months, or roughly three and one-quarter years.  At the 
time of his death, the veteran was not service-connected 
for any disability.  

Service medical records show that on separation 
examination, there were no pertinent findings, notations, 
complaints, or clinical data otherwise so as to relate any 
post-service brain tumor to the veteran's period of 
service.  Further, numerous post-service records, 
including private hospital reports, pathology reports, and 
community hospice records, extending from 1997 to the time 
of the veteran's death in January 2001 reveal in pertinent 
part a diagnosis and treatment of anaplastic astrocytoma 
and a right frontal craniotomy for resection of a right 
frontal oligodendroglioma, which consisted of a tumor 
extended over the left hemisphere through the corpus 
callosa.  Private medical doctors' statements dated from 
October 1997 to July 1998 merely reflect post-surgical 
treatment, including radiation therapy of the brain and 
the veteran's progress.  None of these records reveal any 
relationship or suggest any relationship between the post-
service brain tumor to the veteran's period of service.  

Thus, in light of the above, the Board notes that there is 
no competent evidence of record to link the veteran's 
death with his period of service on a direct basis or on a 
presumptive basis, as being manifested to the requisite 
degree within the first year after service.  The onset of 
the cause of death, that is anaplastic astrocytoma, 
occurred slightly more than three years prior to his 
death, or sometime in 1997 at which time he underwent 
surgery.  That disease developed approximately 27 years 
after the veteran's separation from service.  As stated 
earlier, there were no relevant records in service or any 
competent clinical data post-service to connect the 
veteran's cancer of the brain with his period of active 
service.  The prevailing law and regulations provide that 
a veteran's death is service connected if the death 
resulted from a disability incurred during or aggravated 
in active service.  In light of the facts in this case, 
the appellant's claim for service connection for cause of 
death therefore, must be denied.  Essentially, the 
competent evidence of record fails to show that death due 
to anaplastic astrocytoma many years after separation from 
service relates in anyway to the veteran's period of 
service.  

Moreover, the appellant's service connection claim as a 
result of exposure to Agent Orange fails as well.  As 
indicated above, the presumption of exposure to Agent 
Orange only applies when the veteran has a disease 
enumerated in 38 C.F.R. § 3.309(e).  If the veteran does 
not have one of the enumerated diseases, then his or her 
exposure to Agent Orange cannot be presumed.  Id.  As 
noted above, the appellant contends that her husband's 
service in Vietnam and subsequent exposure to Agent Orange 
is the determinative cause of his death.  Noted herein is 
that the veteran's death arose due to anaplastic 
astrocytoma or a brain tumor.  While the records are clear 
that the veteran served for a period of time in the 
Republic of Vietnam, it is equally clear that the disorder 
from which he died is not one of the enumerated 
presumptive diseases.  Neither oligodendroglioma nor 
anaplastic astrocytoma is listed as disorders positively 
associated with herbicide exposure.  See supra 38 C.F.R. 
§ 3.309(e).  Furthermore, the Secretary has determined 
that a presumption of service connection based on exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam era is specifically not warranted for certain 
conditions, the list of which includes brain tumors.  
Therefore, in spite of the appellant's contentions to the 
contrary, the regulations clearly provide that service 
connection for the cause of death by brain tumor based on 
a presumption of exposure to Agent Orange must also be 
denied.  See supra Federal Register, (November 2, 1999) 
(Vol. 64, Number 211).  

Notwithstanding the presumptive provisions, a veteran can 
also establish service connection for residuals of 
exposure to Agent Orange by showing that a current 
disorder is, in fact, causally linked to such exposure.  
In this case, however, there is no competent and probative 
evidence to establish that the veteran's brain is, in 
fact, the result of Agent Orange exposure.   The Board 
recognizes the appellant's statements and allegations to 
the effect that her husband had extensive exposure to 
Agent Orange while serving in Vietnam and her belief that 
he developed a brain tumor as a result of his service in 
Vietnam.  She also pointed out that there was no family 
history a brain tumor and that one private doctor had 
noted that the veteran's case was indeed a very rare one.  
The appellant also furnished multiple articles and 
literature related to exposure to chemicals and cancer of 
the brain.  While the Board believes the appellant's 
statements in the light they were given, a lay person, 
such as the appellant herein, not trained in the medical 
field, is incompetent to offer an opinion which requires 
specialized medical knowledge.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board notes that there is no indication 
of record that the appellant has the medical training, 
expertise, or diagnostic ability to competently link the 
veteran's symptomatology and ultimate death to his period 
of active service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  The fact is, there still remains no competent 
evidence of record to relate the veteran's cause of death 
in anyway, whether on a direct basis or presumptively, to 
his period of service.  

In summary, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced so 
as to require resolution of doubt in her favor.  
38 U.S.C.A. § 5107(b).  There is simply no competent 
clinical evidence linking the cause of the veteran's death 
to his period of active duty service on any basis.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of 
the veteran's death. 



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

